Citation Nr: 1343414	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  10-27 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred from April 6, 2010, to April 8, 2010, at the Ocala Regional Medical Center (ORMC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from August 1967 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 administrative decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida, which is part of the North Florida/South Georgia Veterans Health System. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran is totally and permanently disabled due to service-connected paranoid schizophrenia and a scar of the right forearm; his combined disability evaluation is 70 percent, and he is paid at the 100 percent rate due to individual unemployability.

2.  Treatment for nonservice-connected chest pain from April 6, 2010, to April 8, 2010, at the ORMC was on an emergency basis, and was not authorized by VA.

3.  VA facilities in Gainesville, Florida, were not feasibly available from April 6, 2010, to April 8, 2010.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred from April 6, 2010, to April 8, 2010, at the ORMC have been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  It is not clear whether VA's duty to notify is applicable to claims such as the one decided here.  The Veterans Claims Assistance Act (VCAA), with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, as the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA). Barger v. Principi, 16 Vet. App. 132 (2002).  Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 17).  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), the Court of Appeals for Veterans Claims (CAVC) appeared to assume the VCAA is applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's combined health record folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

The Veteran argues that payment or reimbursement for unauthorized medical expenses at a private facility from April 6 to 8, 2010, is warranted under 38 U.S.C.A. § 1728.  He does not allege receiving prior authorization for the treatment. 

To establish eligibility for payment or reimbursement of medical expenses incurred at a non-VA facility under 38 U.S.C.A. § 1728, a claimant must satisfy three conditions.  First, there must be a showing that the care was for a service-connected disability, for a nonservice-connected disability which is aggravated by a service-connected disability, for any disability in the case of a Veteran who is permanently and totally disabled by a service-connected disability, or for any disability in the case of a Veteran participating in a rehabilitation program.  Second, the services must be for a medical emergency, such that delay in seeking treatment would have been hazardous to life or health.  Finally, no VA or other Federal facility could have been feasibly available and seeking prior authorization was not reasonable.  38 U.S.C.A. § 1728 ; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

A failure to satisfy any of the three criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.  Zimick, 11 Vet. App. at 49; see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  The first criteria is met; the Veteran is totally and permanently disabled due to service connected disabilities, as he is currently paid at the 100 percent disability rate, based on individual unemployability (TDIU) due to service-connected paranoid schizophrenia, which is itself rated 70 percent disabling.  He is also service-connected for a noncompensable scar of the right forearm.  The permanence of his disability has been conceded by VA.  Accordingly, treatment for any condition may be reimbursed.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120(a)(3).

Turning to the second criterion, that the treatment sought be emergent in nature, the Board finds that an emergency did in fact exist.  The Veteran had been experiencing recurrent chest pain over the course of the past month, and during the night prior to seeking treatment, he began to experience left arm pain and epigastric pain.  He also reported fatigue and light-headedness.  The Veteran had a history of heart disease and angina, and believed that he may have been having a heart attack.  In the early morning hours he traveled to the ORMC emergency room; records indicate he was seen at 2:45 AM.  The Veteran was admitted for a cardiac assessment.  There was some impaired function noted on an April 6 Doppler study and an April 7 stress test, but no cardiac event was diagnosed.  A hiatal hernia was identified, however, on April 8.  He was released on April 8, 2010, with instructions to follow up with his regular (VA) doctors.

Determining whether an emergency existed is judged by the "prudent person" standard.  "This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy...." 38 U.S.C.A. §§ 1725(f)(1)(B), 1728(c); 38 C.F.R. § 17.120(b).  Given the Veteran's history of heart problems and past cardiac surgeries, a prudent layperson would have sought professional help to stem the worsening of symptoms; his belief that his life and health were endangered as of April 6, 2010, is eminently reasonable.  Further supporting the contention is the fact that doctors at the private facility felt the presentation severe enough to warrant admission and testing.

Finally, to warrant reimbursement or payment, it must be shown that a VA facility was not feasibly available to the Veteran.  The VAMC has made the bald statement that VA facilities were available, without presenting any supporting documentation.  The Veteran contends that he contacted the VAMC from the emergency room, and was told that there was no room in the cardiac ward.  This contact is not documented in the record.  However, the Veteran is competent to report his actions, and those taken by ORMC on his behalf, and the Board has no reason to doubt his credibility.  As the evidence for and against availability is in equipoise, all reasonable doubt is resolved in favor of the Veteran, and the Board finds that the closest VA facility did not have space available.  

Even if the Gainesville VAMC did have available space, the evidence of record indicates that making use of such was not feasible for the Veteran.  The Board notes that the Gainesville VAMC is almost an hour from the Veteran's residence, while the ORMC is only 10 to 15 minutes away.  It was after 2:00 AM, and the Veteran was eminently reasonable in believing that he faced an emergency.  To expect him drive three or four times as far for treatment is not feasible.  The Veteran has also reported that he could not get a VA ambulance to transport him from ORMC to Gainesville.

The Board has also considered whether the Veteran could reasonably have transferred his care to the VAMC prior to his April 8, 2010, discharge and thereby reduced the cost of private care.  Such an action is not reasonable, however.  While it appears the Veteran did stabilize and the "emergency" ended, this occurred only on the final day of his admission, when cardiac explanations for his complaints were eliminated and a hiatal hernia was identified.  At that point the Veteran required no additional hospital treatment and was released.  It is noteworthy, however, that the VAMC reports that it recorded a transfer request that same day, April 8, for the Veteran from ORMC.  It appears, therefore, that transfer was reasonably sought as soon as medically clear such was possible. 

This service connected, totally disabled Veteran sought emergency treatment at a private facility which was his only realistic, feasible treatment option at the time.  He sought transfer to a VA facility at the soonest opportunity, and left care as soon as advised to do so.  Accordingly, payment or reimbursement of unauthorized medical expenses incurred from April 6, 2010, to April 8, 2010, at the ORMC is warranted.



ORDER

Payment or reimbursement of unauthorized medical expenses incurred from April 6, 2010, to April 8, 2010, at the ORMC is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


